



Exhibit 10.5


Non-Employee Directors
FORM OF UGI CORPORATION
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
NONQUALIFIED STOCK OPTION GRANT LETTER
This STOCK OPTION GRANT, dated ________________ (the “Date of Grant”), is
delivered by UGI Corporation (“UGI”) to ______________________ (the
“Participant”).
RECITALS
The UGI Corporation 2013 Omnibus Incentive Compensation Plan (the “Plan”)
provides for the grant of options to purchase shares of common stock of UGI. The
Board of Directors of UGI (the “Board”) has decided to make a stock option grant
to the Participant.
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1.Grant of Option. Subject to the terms and conditions set forth in this Grant
Letter and in the Plan, the Board hereby grants to the Participant a
nonqualified stock option (the “Option”) to purchase ___________ shares of
common stock of UGI (“Shares”) at an exercise price of $_____ per Share. The
Option shall be fully and immediately exercisable on the Date of Grant.
2.    Term of Option.
(a)    The Option shall have a term of ten years from the Date of Grant and
shall terminate at the expiration of that period (5:00 p.m. EST on
______________ ), unless it is terminated at an earlier date pursuant to the
provisions of this Grant Letter or the Plan.
(b)    The Option, to the extent that it has not previously been exercised, will
terminate when the Participant Separates from Service (as defined below) with
the Company (as defined below). However, if the Participant Separates from
Service by reason of Retirement (as defined below), Disability (as defined
below), or death, the Option will thereafter be exercisable pursuant to the
following:
(i)    Retirement. If the Participant Separates from Service on account of
Retirement, the Option held by such Participant may be exercised at any time
prior to the expiration date of the Option.
(ii)    Disability. If the Participant is determined to be Disabled by the
Board, the Option may be exercised at any time prior to the earlier of the
expiration date of the





--------------------------------------------------------------------------------





Option or the expiration of the 36-month period following the Participant’s
Separation from Service on account of Disability.
(iii)    Death. In the event of the death of the Participant while serving as a
non‑employee director or employee of the Company, the Option may be exercised by
the personal representative of the Participant’s estate, or the personal
representative under applicable law if the Participant dies intestate, at any
time prior to the earlier of the expiration date of the Option or the expiration
of the 12-month period following the Participant’s death.
(c)    In no event may the Option be exercised after the date that is
immediately before the tenth anniversary of the Date of Grant.
3.    Exercise Procedures.
(a)    Subject to the provisions of Section 2 above, the Participant may
exercise part or all of the exercisable Option by giving UGI irrevocable written
notice of intent to exercise on a form provided by UGI and delivered in the
manner provided in Section 11 below. Payment of the exercise price must be made
prior to issuance of the Shares. The Participant shall pay the exercise price
(i) in cash, (ii) by delivering Shares, which shall be valued at their fair
market value on the date of delivery, which shall have been held by the
Participant for at least six months, and which shall have a fair market value on
the date of exercise equal to the exercise price, (iii) by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board, (iv) by a “net exercise” in accordance with procedures
established by the Committee, or (v) by such other method as the Board may
approve.
(b)    The obligation of UGI to deliver Shares upon exercise of the Option shall
be subject to all applicable laws, rules, and regulations and such approvals by
governmental agencies as may be deemed appropriate by the Board, including such
actions as UGI’s counsel shall deem necessary or appropriate to comply with
relevant securities laws and regulations. UGI may require that the Participant
(or other person exercising the Option after the Participant’s death) represent
that the Participant is purchasing Shares for the Participant’s own account and
not with a view to or for sale in connection with any distribution of the
Shares, or such other representation as UGI deems appropriate.
(c)    All obligations of UGI under this Grant Letter shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable.
4.    Definitions. Whenever used in this Grant Letter, the following terms will
have the meanings set forth below:
(a)    “Company” means UGI and its Subsidiaries (as defined in the Plan).
(b)    “Disability” means the Participant’s physical or mental disability, as
determined by the Board in its sole discretion.


-2-



--------------------------------------------------------------------------------





(c)    “Retirement” means the Participant’s Separation from Service after (1)
attaining age 65 with five or more years of service with the Company or (2) ten
or more years of service with the Company.
(d)    “Separates from Service” or “Separation from Service” means the
Participant’s termination of service as a non-employee director and as an
employee of the Company for any reason other than death.
(e)    “Termination without Cause” means termination of employment or service by
the Company for the convenience of the Company for any reason other than (i)
theft or misappropriation of funds or conduct that has an adverse effect on the
reputation of the Company, (ii) conviction of a felony or a crime involving
moral turpitude, (iii) material breach of the Company’s written code of conduct,
or other material written employment policies, applicable to the Participant,
(iv) breach of any written confidentiality, non-competition or non-solicitation
covenant between the Participant and the Company, (v) gross misconduct in the
performance of duties, or (vi) intentional refusal or failure to perform the
material duties of the Participant’s position.
5.    Change of Control. The provisions of the Plan applicable to a Change of
Control (as defined in the Plan) shall apply to the Option, and, in the event of
a Change of Control, the Board may take such actions as it deems appropriate
pursuant to the Plan.
6.    Restrictions on Exercise. Only the Participant may exercise the Option
during the Participant’s lifetime and, after the Participant’s death, the Option
shall be exercisable by the Participant’s estate, to the extent that the Option
is exercisable pursuant to this Grant Letter.
7.    Grant Subject to Plan Provisions and Company Policies.
(a)    This grant is made pursuant to the Plan, which is incorporated herein by
reference, and in all respects shall be interpreted in accordance with the Plan.
The grant and exercise of the Option are subject to interpretations, regulations
and determinations concerning the Plan established from time to time by the
Board in accordance with the provisions of the Plan, including, but not limited
to, provisions pertaining to (i) the registration, qualification or listing of
the Shares, (ii) changes in capitalization of the Company and (iii) other
requirements of applicable law. The Board shall have the authority to interpret
and construe the Option pursuant to the terms of the Plan, and its decisions
shall be conclusive as to any questions arising hereunder.
(b)    All Shares issued pursuant to this grant shall be subject to any
applicable policies implemented by the Board of Directors of UGI as in effect
from time to time.
8.    No Shareholder Rights. Neither the Participant, nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death, shall
have any of the rights and privileges of a shareholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.


-3-



--------------------------------------------------------------------------------





9.    Assignment and Transfers. Except as the Board may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Grant Letter may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates.
10.    Applicable Law. The validity, construction, interpretation and effect of
this Grant Letter shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
11.    Notice. Any notice to UGI provided for in this Grant Letter shall be
addressed to UGI in care of the Corporate Secretary at UGI’s headquarters, and
any notice to the Participant shall be addressed to such Participant at the
current address shown on the records of the Company, or to such other address as
the Participant may designate to the Company in writing. Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.


IN WITNESS WHEREOF, UGI has caused its duly authorized officers to execute and
attest this Grant Letter, and the Participant has executed this Grant Letter,
effective as of the Date of Grant.
Attest:                        UGI Corporation


By:                            
                         Name:                                                 
Title:


I hereby (i) acknowledge receipt of the Plan incorporated herein, (ii)
acknowledge that I have read the Grant Letter and understand the terms and
conditions of it, (iii) accept the Option described in the Grant Letter, (iv)
agree to be bound by the terms of the Plan and the Grant Letter, and (v) agree
that all the decisions and determinations of the Board or the Committee shall be
final and binding on me and any other person having or claiming a right under
this Grant.



Participant


-4-

